*194Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney Kashawn Wilson appeals the district court’s order denying his motion under 18 U.S.C. § 3582(c)(2) (2006) for reduction of sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wilson, No. 2:09-cr00164-RAJ-FBS-l (E.D.Va. filed Feb. 27 & entered Feb. 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.